Exhibit 10.4

2013 Annual Base Salaries

 

Executive Officer

   Prior Base Salary      2013 Base Salary  

Douglas C. Bryant

President and Chief Executive Officer

   $ 496,501       $ 511,396   

Robert J. Bujarski

Senior Vice President, Business Development and General Counsel

   $ 320,816       $ 330,440   

Mark Smits

Senior Vice President, Commercial Operations, North America

   $ 290,700       $ 310,000   

Timothy T. Stenzel

Chief Scientific Officer

   $ 308,404       $ 315,000   

Randall Steward

Chief Financial Officer

   $ 303,000       $ 315,000   

John D. Tamerius

Senior Vice President, Clinical and Regulatory Affairs

   $ 290,178       $ 298,883   